\t>5l-/S
                                 ELECTRONIC RECORD




COA # 14-14-00262-CR                              OFFENSE: Aggravated Assault


STYLE: Ismael Trevino v The State of Texas        COUNTY: Harris


COA DISPOSITION: Affirmed                         TRIAL COURT: 180th District Court

DATE: July 23. 2015   Publish: Yes                 TC CASE #: 141691Z




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Ismael Trevino v The State of Texas


CCA#


  AffeLLANr^S                        Petition   CCA Disposition:
                                                                   -J05T-/T
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:     ///py/yo/T                            SIGNED:                       PC:

JUDGE:      fijAUM^A^-                          PUBLISH:                      DNP:




                                                                                      MOTION FOR


                                                        FOR REHEAR ING IN CCA IS:


                                                     JUDGE:


                                                                             ELECTRONIC RECORD